fij irs department of the treasury internal_revenue_service p o box cincinnati oh number release date date date employer id number contact person number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 of the code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top ofthis letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 ofthe code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter4038 rev catalog number if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 c -no protest letter4038 rev catalog number date date employer id number contact person id number contact telephone number contact fax number uil fj irs department of the treasury internal_revenue_service p o box cincinnati oh legend b name c name d name e name f name g group name h state j date v number w dollars amount x dollars amount y dollars amount z dollars amount dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state ofh on j your articles state in part that you were formed to defend the civil rights and constitutional rights secured_by the laws of the united_states for gin america letter rev catalog number 47630w provide qualified legal representation and assistance for criminal civil appellate habeas corpus and immigration proceedings for g in america to promote and develop civil rights and constitutional rights ofg in america and to provide legal assistance and representation to g organizations and individuals regarding compliance with trade regulations established by the treasury_department or other federal criminal statutes for charitable activities you are operating a law center that will provide legal representation and assistance to defend g individuals against injustice in american courtrooms prisons and communities you will focus on federal criminal cases involving constitutional issues dealing with national security religious freedoms and constitutional torts on the federal level as well as religiously motivated deportation issues habeas petitions on constitutional grounds and federal violations of constitutional law in civil cases you have a close connection with f a 501_c_3_organization because your charitable purposes are compatible and connected with each other c and d who are your officers and directors as well as husband and wife are equal shareholders of b a law firm you have entered into a contract with b negotiated by f on your behalf to receive a total of v hours of legal services annually from b you wrote that because f has had prior experience in negotiating fees with attorneys negotiated your contract with bat arm's length fused its professional contacts to determine the appropriate fair_market_value fee based on experience the contract was signed by the governing body members off as well as by c and d on behalf of b as well as by c on your behalf it was signed on date j the services b is providing to you consist of lead counsel responsibilities individual c this includes determining client selections with f developing pro bono liaison with lawyers and law firms for national work developing and delivering training for attorneys interested in providing assistance on your behalf developing and delivering legal assistance and education programs for g serving as your administrative director individual d this includes preparing an employee handbook preparing and administering your budget monitoring pro bono cases file maintenance conflicts checks for any potential client or case writing annual performance reviews for all your employees reporting the status of your budget to f' s executive director and your board_of directors on a monthly basis heading your criminal division individual c this includes acting as criminal division servicer lead or supervising counsel for all criminal appellate and habeas corpus cases that you accept c will also develop a network of pro-bono attorneys for witness representation serving as staff attorney for criminal and immigration individual d this involves serving as staff counsel on criminal and immigration cases you accept if time permits legal assistance will be provided to individuals seeking assistance with removal from no-fly lists and special security measures under the terms of the agreement you must furnish b the following professional liability insurance for c and d for w dollars reimburse b for annual h bar association fees dues and the minimum required for continuing legal education costs for membership in the state bar assume b' s copiers printers and lexus contracts if transferable letter rev catalog number 47630w provide b fully functional and equipped legal offices including office space conference rooms secretarial and staff lawyers etc the contract shows you have provided z dollars to b to relocate the law practice to h to pay for b' s early lease termination website termination moving_expenses temporary_living_expenses the h bar application fee for both c and d and relocation travel for d the contract indicates that the compensation b receives is for exclusive legal services you stated that your activities will compose ofb's business the contract also specifies the amounts you are to pay b annually for its services which will increase each year for the cost of living as well as for increases in its duties as your scope of work and case loads expand the contract further indicates the parties agree to a five year contract term the first two years of the contractual period is non-cancellable by either part except for cause if you terminate the contract after two years but less than three years then x dollars must be paid to b if the contract is cancelled after three years but less than four years then y dollars is paid to b if you cancel the contract with b after four years then you pay z dollars the contract also specifies the paid vacation time that c and d will receive annually business days as well as ten business days for bereavement and sick leave as well as nine holidays in addition to the annual paid leave they were also both entitled to days of leave to relocate to h besides c and d you have one other director e who is a lawyer that helped with your formation he is being reimbursed for his services as outside corporate co-counsel which you stated is about less than his normal fees article iv of your bylaws concerning your directors specifically reads the members of the initial board_of directors shall be designated and appointed by f the number of members ofthe board_of directors shall not be less than three and not more than six the members of the board_of directors following the appointment of the initial board_of directors shall be designated and appointed by f all members of the board_of directors shall be duly licensed to practice law in the state of h or duly licensed to practice law in another jurisdiction but with at least one board member being a duly licensed attorney to practice law in the state of h no more than two persons serving on the board_of directors may be interested persons an interested person is a any person compensated by the corporation for services rendered to it within the previous twelve months whether as a full time or part time employee independent_contractor or otherwise excluding any reasonable_compensation paid to a director as director and b any brother sister ancestor descendant spouse brother-in-law sister-in-law daughter-in-law mother-in-law or father-in-law of such person however any violation of this paragraph shall not affect the validity or enforceability of transactions entered into by the corporation moreover you provided minutes from your organizational meeting and first meeting of your directors held about four months after your formation c and d were present and e was present telephonically c was appointed chairman and d acted as secretary of the meeting the minutes read letter rev catalog number 47630w the chairman stated that nominations were in order for the election of directors of the corporation to hold office until the first annual meeting of directors and until their successors shall be elected and shall qualify the following persons were named c d and e d is the president and treasurer while c was nominated for the vice president and the treasurer your activities are funded by grants from private_foundations and public_charities including f about of your annual expenditures are for salaries and wages approximately of your revenues will be expended for professional fees law sec_501 c of the internal_revenue_code code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and scientific purposes sec_1 c -1 a of the income_tax regulations regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -l c of the regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 c -1 d ii of the regulations provides that an exempt_organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated to benefit private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus if an organization is operated to benefit private interests rather than for public purposes or is operated so that there is prohibited inurement of earnings to the benefit of private shareholders or individuals it may not retain its exempt status in 326_us_279 the presence of a single nonexempt purpose if substantial in nature will preclude tax exemption under sec_501 ofthe code in 71_tc_1067 several for-profit est organizations exerted significant indirect control_over est of hawaii a nonprofit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the nonprofit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion that the organization did not qualify as an organization described in sec_501 of the code in 74_tc_846 the organization's founder and his wife executed vows of poverty and transferred all their possessions and income to the organization on the condition that it qualified under sec_50l c the founder controlled all financial decisions of the organization the court found that a substantial purpose of the organization was to serve the private interests of the founder and his wife accordingly the court held that the organization did not qualify under sec_501 letter rev catalog number 47630w in 82_tc_196 an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the board_of directors included the bar's owners and accountant and two other persons the court reasoned that because the bar owners controlled the organization and appointed its directors the organization's fundraising activities could be used to the advantage of the bar owners and thus provide them with a maximum private benefit the organization claimed that it was independent because there was a separate_accounting and that no payments were going to the bar the court maintained that the organization's and the bar's activities were so interrelated as to be functionally inseparable a separate_accounting did not change that fact thus the organization did not operate exclusively for exempt purposes but rather benefited private interests -the bar owners exemption was properly denied in church by mail inc v commissioner the court affirmed a tax_court decision t c church by mail sent out sermons in numerous mailings this required a great deal of printing services twentieth century advertising agency provided the printing and mailing twentieth century was controlled by the same ministers it also employed family members the services were provided under two contracts the contracts were signed by the two ministers for both church by mail and twentieth century church by mail business comprised two-thirds of the business of twentieth century in deciding for the government the court made the following statement there is ample evidence in the record to support the tax court's finding that the church was operated for the substantial non-exempt purpose of providing a market for twentieth's services in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court considered the qualification for exemption under sec_501 c of the code of a nonprofit corporation that conducted continuing medical education tours the petitioner had three trustees mr helin who was a shareholder and the president ofh c tours a for profit travel agency mr regan an attorney and a third director who was ill and did not participate mr helin served as executive director the petitioner used h c tours exclusively for all travel arrangements there is no evidence that the petitioner ever sought a competitive bid the court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively within the meaning of sec_501 even if it furthers other exempt purposes the court found that a substantial purpose ofthe applicant's operations was to increase the income ofh c tours h c tours benefits from the distribution and production of brochures which solicit customers for tours arranged by h c tours application of law you are not as described in sec_501 ofthe code because you are not exclusively organized and operated for charitable purposes you are not as described in sec_1_501_c_3_-1 ofthe income_tax regulations because you fail the operational_test as described in sec_1_501_c_3_-1 of the regulations you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of private shareholders or individuals this is evidenced by the fact that the majority of your board members have an interest in b with whom you have a comprehensive contract you have adopted a conflict of interest policy and stated that f an unrelated tax exempt_organization negotiated the contract with bat arm's length however this does not change the fact that two ofthree of your board members are profiting from your relationship with b letter rev catalog number 47630w you are not as defined in sec_1 c -l d l ii ofthe income_tax regulations because you are operating for the private interests of b this is evidenced by the following terms in your contract with b you are paying b' s relocation expenses you are assuming b's copiers printer and lexus contracts if transferable you are providing b fully functional and equipped legal offices including office space conference rooms secretarial and stafflawyers etc in addition the fact that you are b's only client shows you are operating to benefit b moreover you are not defined in sec_1 50l c -l d l ii of the income_tax regulations because you are operating for the private interests of c and d as evidenced by the following the compensation package for c and d professional liability insurance for c and d for w dollars personal relocation expenses and personal travel_expenses you are like the organization in better business bureau v commissioner although you may have some charitable purposes the presence of the non-exempt purposes of providing the benefit of tax-exempt status to b and operating for the private interests of c and d precludes exemption you are similar to the organization in est of hawaii v commissioner because you are primarily dependent on one for-profit b for your operations you have a comprehensive contract with b the contract states c on behalf of b is leading your criminal division as well as acting as your staff attorney for criminal and immigration in addition d on b' s behalf is serving as your administrative director which includes determining client selections with f consequently b has considerable influence over your operations you are unable to remove yourself from b because your public interest law firm could not operate without b without b you have no function you are similar to the organization described in international postgraduate medical foundation your founder and his wife are in positions of control and are co-owners of the for-profit law firm b b benefits substantially from the manner in which your activities are conducted like impf you are not operated exclusively for exempt purposes within the meaning of sec_501 c even if you further other exempt purposes you are also similar to the organization described in p l l scholarship fund your operations and management are so interrelated with b that you are functionally inseparable from b because without you b would not be operational therefore you operate for the substantial private benefit of c and d and their law firm b you are comparable to the organization in church by mail because you and b are substantially controlled by the same persons two out of three board members are in position of control and own a for-profit company which benefits substantially from the manner in which your activities are conducted like impf you are not operated exclusively for exempt purposes within the meaning of sec_50l c even ifyou further other exempt purposes moreover b benefits substantially from your operations you have provided a market forb's law services letter rev catalog number 47630w your position you stated that your principal present activity is to provide legal representation and assistance by your licensed lawyers employees or independent contractors for criminal civil appellate habeas corpus and immigration proceeds for g individuals and to promote and develop the civil rights and constitutional rights of g individuals and to eliminate prejudice and discrimination of g individuals in america and lastly to provide legal assistance and representation to g organizations and individuals regarding compliance with trade regulations established by the treasury_department or other federal criminal statutes for charitable activities our response to your position you failed to provide any additional information from which it can be concluded that you are operating exclusively for 50l c purposes your net_earnings are inuring to the benefit of your directors as described in the preceding facts and analysis and you are serving substantial private interests rather than public interests this precludes exemption under sec_501 conclusion based on the information provided you do not qualify for exemption under sec_501 of the code you are not organized and operated exclusively for charitable purposes within the meaning of sec_501 c of the code because you operate for the private benefit ofb and your earnings are inuring to c and d any charitable purpose is incidental to these private purposes ifyou don't agree you have a right to file a protest ifyou don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47630w your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it ifyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney letter rev catalog number 47630w sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
